PD-1679-14
                                          IN    THE
                          TEXAS   COURT   OF    CRIMINAL      APPEALS


RICHARD EARL HARTSFIELD,                        §        .^.^ CQurt ^ ^ ^ _
                 f?e an                                   241-1150-13 SMITH f^eBV© GS\3
v'                                              .
                                                          n   ^ . B     . KW(\ OF CRilWAL APPEALS
                                                          Court of Appeals No.
THE STATE OF TEXAS,                             *         12-13-00343-CR           ncn . . .W1
                 Appellee.                      s                                  Ufcl 31 201^
                                                §

           APPELLANT HARTSFIELD's FIRST MOTION FOR EXTENSION^'O.F1 AfCCSfa, Qhe-&er)-£j„p
                                                                          rodmW<5RliwNAL APPEALS
shows the following:                                                             --,-> r.
                                                                                 bet o.l iulk
                                               I.


     Appellant was convicted in the 241st District Court of Smi^3, C'erk
County, Texas of the offense offoSSlis^tin ®f A CjjnJr/i Ihsj JuhS^i^i/-/
in Trial     Cause No.      241-1150-13,        THE STATE OF TEXAS v.        RICHARD
                                                                                                 1L
EARL HARTSFIELD. Appellant appealed to the Court of Appeals,                                1%

Supreme Judicial District of Texas (Court of Appeals No. 12-13-

00343-CR) . The Cast U>«j AWntntcf t>» ID4.rs.mh*.,- Z.2Q/4.
                                               II.


     The present deadline for filing the PDR is                      1/2- //JT                   .
Appellant has NOT requested any extension prior to this request.

                                             III.


     Appellant's request for an extension is based upon the following

facts:     (1) Appellant was NOT informed of the decision of the Court

of Appeals in affirming his direct appeal until Dec. 15th,                          2014,

(2) Since Dec. 15th, 2014, Appellant has been attempting to gain
legal representation for his PDR since, (3) Mr. Austin Reeve

Jackson (Appellant's appellate attorney) informed Appellant that

he will NOT represent Appellant on the PDR.

   WHEREFORE, Appellant prays this Court grants this motion and

extend the deadline for filing the PDR in this appeal.

   Respectfully submitted,



   Richard Earl      Hartsfierr
   #1906378
   MICHAEL Unit
   2664 F.M. 2054
   Tennessee Colony,      TX 75886
   Pro   Se


                            INMATE'S   DECLARATION


   I, Richard Hartsfield,         TDCJ-CID #1906378,   being presently

incarcerated on the MICHAEL Unit of          the Texas Department of

Criminal Justice in Anderson County,          Texas,   verify and declare

under penalty of perjury that the foregoing statements are TRUE

and CORRECT. Executed on this the            3j 3      day of DtfJ,rnk)~bf   >
20 jL{ .

  ^T^/JnA f^AJ
   Richard    Earl   Hartsfiel




                                       •2-
                                CERTIFICATE   OF   SERVICE


       I, Richard Earl Hartsfield,        TDCJ-CID #1906378, certify that a

   TRUE and CORRECT copy of the foregoing FIRST MOTION FOR EXTENSION

   OF TIME TO FILE A PETITION FOR DISCRETIONARY REVIEW has been sent

   via U.S.       Postal Service,   first class,    to the Attorney for Appellee

   A/(X-t,h**\ ^.tJf.Sl •-••'•                at A&b;A' Sjr?,'/fifaulty i/fcffi»r+MM